Exhibit 10.13
 
 
TRANSITION SERVICES AGREEMENT


THIS TRANSITION SERVICES AGREEMENT, dated as of February 24, 2006 (this
“Agreement”), by and among LITTON SYSTEMS, INC., a Delaware corporation,
(“Seller”), and Simclar, Inc., a Florida corporation, and its wholly-owned
subsidiary Simclar Interconnect Technologies, Inc., a Delaware corporation (each
a “Buyer” and collectively, the “Buyers”).
 
WHEREAS, the Seller and the Buyers have entered into a Share and Asset Purchase
and Sale Agreement, dated as of December 21, 2005 (the “Purchase Agreement”)
pursuant to which the Seller agreed to sell to the Buyers and the Buyers agreed
to purchase from the Seller certain of the Assets, all as more particularly set
forth in the Purchase Agreement; and
 
WHEREAS, the Buyers and the Seller desire to enter into an arrangement for the
Seller to provide, or to cause to be provided, certain transition services
solely with respect to Buyers’ operations at the Springfield Facility to the
Buyers for a period after the Closing.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
in this Agreement shall have the meanings ascribed to such terms in the Purchase
Agreement.
 
SECTION 2. Seller Services.
 

 
a.
The Seller agrees that it shall provide or cause its Affiliate to provide the
services substantially as described on the Schedules to this Agreement solely
with respect to Buyers’ operations at the Springfield Facility (the
“Seller Services”) for the period of time as set forth on the Schedules. The
termination of each Seller Service shall occur automatically at the end of the
period set forth next to such Seller Service on each Schedule. Notwithstanding
anything set forth on the Schedules hereto, the Seller shall cease to provide
any Seller Service within 30 days of receiving a written request from the Buyers
to terminate such Seller Service.

 

 
b.
The consideration to be paid to the Seller pursuant to this Agreement for
providing the Seller Services is set forth on the Schedules hereto. In addition,
the Buyers will or will cause their Affiliates to reimburse the Seller for any
payments made by the Seller in respect of the Seller Services.

 

--------------------------------------------------------------------------------


 

 
c.
In providing the Seller Services, none of the Seller nor any of its respective
Affiliates shall be obligated to: (i) hire any additional employees; (ii)
maintain the employment of any specific employee, (iii) purchase, lease or
license any additional equipment, property or materials; or (iv) pay any costs
related to the transfer of any data to the Buyers or their Affiliates.

 

 
d.
The Seller agrees to use commercially reasonable efforts to cause third parties
to perform the services that are required in order for the Seller to perform the
Seller Services. The Buyers understand that the Seller Services provided
hereunder are transitional in nature and are furnished by the Seller solely for
the purpose of facilitating the purchase of the Shares and Assets by the Buyers.
The Buyers understand that the Seller is not in the business of providing the
Seller Services to third parties and have no long term interest in continuing to
provide the Seller Services.

 

 
e.
The Seller shall only be obligated to provide Seller Services during normal
business hours and in a manner that will not interfere with the Sellers’
business operations.

 

 
f.
If during the term of this Agreement Buyers desire that Sellers perform certain
additional services which are necessary to Buyers’ operations at the Springfield
Facility and which are not part of the Seller Services (the “Additional
Services”), then Buyers may seek to negotiate an agreement with Seller with
respect to the provision of such Additional Services. Seller shall perform such
Additional Services solely pursuant to a written agreement regarding such
Additional Services. Seller shall determine in its sole discretion whether to
enter into any agreement regarding Additional Services.

 
SECTION 3. Billing and Payment.
 

 
a.
Within thirty (30) days after the end of each month during the term of this
Agreement, Seller will submit a reasonably detailed written invoice to Buyers
with respect to the Seller Services provided during the immediately preceding
month together with an accounting of the charges for such Seller Services and
setting forth any payments made by the Seller in respect of the Seller Services.
Within ten (10) days after the receipt of each such invoice, Buyers shall, or
shall cause their Affiliates to, remit payment of the full amount of each such
invoice to the Seller. Unless agreed to by the parties, all amounts payable by
Buyers for the Seller Services rendered pursuant to this Agreement shall be
remitted in United States dollars.

 

 
b.
The Seller and its Affiliates providing Seller Services shall keep supporting
documentation of all costs incurred in providing the Seller Services and all
payments made by the Seller in respect of the Seller Services. In the event
Buyers dispute any charges invoiced by Seller, Buyers shall deliver a written
statement describing the dispute to Seller within ten (10) days following
receipt of the disputed invoice. The statement shall provide a reasonably
detailed description of the disputed items. Upon delivery of the written
statement, Buyers and Seller shall seek to cooperate and negotiate in good faith
to resolve such disputed charges.

 
2

--------------------------------------------------------------------------------


 
SECTION 4. No Warranties; Limitation on Liability; Indemnification.
 

 
a.
No Warranties. Seller makes no representations or warranties, express or
implied, including but not limited to any implied warranties of merchantability
or fitness for a particular purpose with respect to the Seller Services to be
provided hereunder. Without limiting the generality of the foregoing, the Buyers
hereby acknowledge and agree that Seller is not and will not be acting as
Buyers’ accountants, financial advisors, human resources personnel or
information technology personnel.

 

 
b.
Limitation on Liability; Consequential Damages. Buyers agree that Seller, its
Affiliates, and each officer, director, employee, agent and representative of
Seller and/or any of its Affiliates (the “Seller Parties”) shall not be liable
to Buyers for, and Buyers hereby release the Seller Parties from, any loss,
liability, cost, expense, penalty, demand, judgment, damage, claim or cause of
action (including but not limited to attorneys fees and other expenses of
litigation) (“Losses”) arising from any act or omission of Seller Parties in
connection with this Agreement and/or the Seller Services, except to the extent
any such Loss results from the gross negligence or willful misconduct of any of
the Seller Parties. In no event shall the Seller Parties be liable to the Buyers
for consequential, incidental or punitive loss, damages or expenses (including
lost profits or savings) as a result of any acts or omissions of the Seller
Parties in connection with this Agreement and/or the Seller Services.

 

 
c.
Indemnification. Buyers agree to indemnify, defend and hold harmless the Seller
Parties, from any and all Losses incurred by any of them arising out of or
connected with the Seller Services or in any way related to this Agreement,
regardless of the legal theory asserted (other than such as result directly from
the Seller Parties’ gross negligence or willful misconduct). Seller shall use
reasonable efforts to promptly notify Buyers in writing of any Losses for which
Seller intends to claim indemnification hereunder (however, failure to give such
notice shall not relieve Buyers from their obligations hereunder). Buyers may
not settle any claim, action or demand without the prior written consent of the
Seller. In addition, the Buyers and their Affiliates shall be liable for, and
indemnify the Seller Parties against, all Losses incurred by the Seller Parties
to the extent caused by the negligence or willful misconduct of, or the breach
of this Agreement by, the Buyers and/or their Affiliates.

 
SECTION 5. Confidentiality.
 
3

--------------------------------------------------------------------------------


 

 
a.
Nondisclosure and Nonuse. Seller shall cause each Affiliate providing Seller
Services to hold, and cause its directors, officers, employees, agents,
consultants and advisors to keep confidential, unless compelled to disclose by
judicial or administrative process or, in the opinion of its counsel, by other
requirements of law, all confidential human resource, financial, tax, and other
data or information of or concerning the Buyers obtained or created pursuant to
this Agreement (the “Buyer Information”) or otherwise relating to the Seller
Services provided hereunder (except to the extent that this Agreement, the
Purchase Agreement or any other ancillary agreement permits or requires the use
or disclosure of such Buyer Information or to the extent such Buyer Information
can be shown to have been (i) in the public domain through no fault of the
Seller or its Affiliates, (ii) lawfully acquired after the date of this
Agreement on a nonconfidential basis from a third party, or (iii) independently
generated without any reference to any proprietary or confidential information
of the Buyers), and Seller and its Affiliates shall not (x) use such Buyer
Information, except in connection with the performance of this Agreement, or (y)
disclose such Buyer Information to any other person or entity, except its
employees, directors, officers and agents who need to know such Buyer
Information and who shall be advised of the obligations contained in this
Section 5(a) and be bound by them. Seller and its Affiliates shall be deemed to
have satisfied its obligation to hold confidential any Buyer Information if it
exercises the same care as it takes to preserve confidentiality for its own
similar information. Within thirty (30) days of the termination of this
Agreement, Buyers will notify Seller if Buyers desire that any records
representing the Buyer Information in Seller’s possession be given to Buyers. If
Seller does not receive such notification within thirty (30) days of the
termination of this Agreement, Sellers will destroy all records representing
Buyer Information in its possession.

 

 
b.
Buyers’ Property. Any books, records, data, files, software, input materials or
other information created by Seller or their Affiliates for Buyers in the course
of performing the Seller Services shall be deemed the property of the Buyers.

 
SECTION 6. Modification and Waiver. No amendment, modification or alteration of
the terms or provisions of this Agreement or its Schedules hereto shall be
binding unless the same shall be in writing and duly executed by the parties
hereto, except that any of the terms or provisions of this Agreement or its
Schedules hereto may be waived in writing at any time by the party which is
entitled to the benefits of such waived terms or provisions. No waiver of any of
the provisions of this Agreement or its Schedules hereto shall be deemed to or
shall constitute a waiver of any other provision of this Agreement or its
Schedules hereto, whether or not similar.
 
SECTION 7. Entire Agreement; Separate Agreements. Except for and without
limiting any party’s rights under the Purchase Agreement, this Agreement and its
Schedules hereto constitute the entire agreement and understanding between the
parties and supersedes all prior proposals, commitments, negotiations and
understandings, whether written or oral, and all other communications between
the parties relating to the subject matter hereof. The parties hereto agree that
nothing in this Agreement and no breach of this Agreement shall modify or limit
any party’s obligations to perform under the Purchase Agreement.
 
4

--------------------------------------------------------------------------------


 
SECTION 8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York applicable to contracts to be
fully performed therein. Each of the Parties hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the United States District Court for the Southern District of New York, for
any litigation arising out of or relating to this Agreement and the transactions
contemplated hereby, and further agrees that service of any process, summons,
notice or document by U.S. registered mail to its respective address set forth
herein shall be effective service of process for any litigation brought against
it in court. Each of the Parties hereby irrevocably and unconditionally waives
any objection to the laying of venue of any litigation arising out of this
Agreement and the transactions contemplated hereby in the United States District
Court for the Southern District of New York, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such litigation brought in any such court has been brought in an
inconvenient forum.
 
SECTION 9. Third Party Beneficiaries. Nothing in this Agreement shall entitle
any person other than the parties or their respective successors and assigns
permitted hereby to any claim, cause of action, remedy or right of any kind.
 
SECTION 10. Successors and Assigns. This Agreement and its Schedules hereto
shall be binding on and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. This Agreement and its Schedules
hereto shall not be assigned by the Buyers or their Affiliates without the
consent of the other party hereto, except as otherwise provided herein, or by
operation of law.
 
SECTION 11. Force Majeure. All of the parties hereto and their respective
Affiliates shall be excused for failure or delay in performing any of their
obligations hereunder to the extent that such failure or delay is directly or
indirectly caused by an occurrence commonly known as force majeure. “Force
Majeure” includes, without limitation, any act of God; any accident, explosion,
fire, ice, earthquake, lightning, tornado, hurricane, or other severe weather
condition or calamity; any civil disturbance, labor dispute, or material labor
shortage; any sabotage or acts of terrorism; any acts of a public enemy,
uprising, insurrection, civil unrest, war or rebellion; any action or restraint
by court order or public or governmental authority or lawfully established
civilian authorities, or any other circumstance or event beyond the reasonable
control of such party. In the event that the performance of any party hereto or
their respective Affiliates hereunder is affected by an event of force majeure,
the applicable party shall promptly notify the other parties hereto of the same,
giving reasonably full particulars thereof, and insofar as known, the probable
extent to which it will be unable to perform, or will be delayed in performing,
its obligations hereunder.
 
SECTION 12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
 
SECTION 13. Relationship Between The Parties. The relationship between the
parties established under this Agreement is that of independent contractors and
neither party is an employee, agent, partner, or joint venturer of or with the
other. Each party is solely responsible for the acts of its employees, officers,
directors and agents. Neither party shall have the right, power or authority to
create any obligations or commitments or incur any liabilities or debts, express
or implied, on behalf of the other party.
 
[Remainder of page intentionally left blank]
 
5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.
 
SIMCLAR INC.
 
By: /s/ Barry Pardon 
Name: Barry Pardon
Title: President
 
SIMCLAR INTERCONNECT TECHNOLOGIES, INC.
 
By: /s/ Barry Pardon 
Name: Barry Pardon
Title: President
 
ACCEPTED AND AGREED TO:
 
LITTON SYSTEMS, INC.
 
By: /s/ David Strode 
Name: David H. Strode
Title: Assistant Treasurer
 

--------------------------------------------------------------------------------


 
Schedule A


Financial Services


Schedule A-Financial Transition Services*

 
* The cost for providing these services to be charged to the Buyers will be
equal to (i) the cost to Seller of 2-3 full time equivalent employees, as
reasonably determined by Seller, plus (ii) all out of pocket costs and expenses
incurred by Seller in connection with providing the services.


Service Name
Description
Time Provided
General Ledger
A newly established Financial Reporting Company will be made available in the
KBM system to transact and report Buyers' operations at the Springfield
Facility.
Up to September 30, 2006.
Financial Reports
Provide reports summarizing Buyers' business at the Springfield Facility,
including, monthly and year to date financial statements which will include
Income Statement, Balance Sheet and Cash Flow.
Up to September 30, 2006.
Financial Forecasts
Provide reports based upon Buyers' financial projections of Income Statement,
Balance Sheet and Cash Flow for the Springfield Facility only.
Up to June 30, 2006.
Cash Collection
Record and process daily cash receipts, resolve discrepencies and contact past
due accounts for payments.
Up to June 30, 2006.
Credit Control
Obtain credit background information (e.g. Dunn & Bradstreet) to allow Buyers to
establish credit limits for new accounts.
Up to June 30, 2006.
Cash Disbursement
Record and process weekly cash disbursements.
Up to June 30, 2006.
Sales Incentive Commissions
Track and calculate sales commissions in accordance with established plans.
Up to June 30, 2006.
Tax
Seller will only provide sales tax processing on applicable purchases. All other
tax processing will be the responsibility of Buyers.
Up to June 30, 2006.
Audit Support
Provide data reasonably required to support the Audit Requirements for Buyers'
US 10Q Reporting.
May 15 and August 15.

 

--------------------------------------------------------------------------------


 
Schedule B
 
Human Resources Services


Schedule B-Human Resources Transition Services*

 
* The cost for providing these services to be charged to the Buyers will be
equal to (i) the cost to Seller of 1-4 full time equivalent employees, as
reasonably determined by Seller, plus (ii) all out of pocket costs and expenses
incurred by Seller in connection with providing the services.


Service Name
Description
Time Provided
Payroll conversion
Migrate Buyers' employees from ADP system to PayChex through manual payroll
documents. Complete tax and benefit withholding and direct deposit
authorizations.
Up to one month after the Closing Date.
Personnel Records, including Benefits
On-site recordkeeping of personnel, benefit and I-9 records.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Internal and External Recruitment
Initial screening of resumes/applications to ensure the applicant meets the
minimum qualifications identified in the job description.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
New Employee Processing, including building access and keys
Process new employees to receive pay, benefits and access to building and
offices.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Local Benefit Plan Development
Assist Buyers in obtaining information required for Buyers to contract for
health & welfare benefits. Coordinate COBRA for interim insurance.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Benefits Conversion
Assist Buyers in communicating Buyers' benefit programs to existing and newly
hired employees. Coordinate completion of benefit enrollment and forward for
processing.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Leaves of Absence
Process/coordinate documents for leaves of absence, including FMLA.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Employee Status Changes, including salary
Process/coordinate changes in status (i.e., salary, personal, dependents, etc.).
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Non-Operator Certification Training Database
Maintain MS Access database of training records for support/exempt personnel.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Employee Terminations
Process/coordinate employee terminations.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Kronos Time Keeping Records
Print timekeeping records as requested.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Switchboard & Mail
Receive and forward switchboard callers. Receive and distribute business/office
mail.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Employee Safety
Issue/process requests for safety glasses/shoes. Perform annual eye tests.
Provide safety refresher training for Buyers' employees.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Injuries on the Job
Process injury reports and workers compensation documents, maintain OSHA on-site
log.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Charity Events and Site Employee Activities
Include Buyers' employees in Seller's employee activities at the Springfield
Facility (i.e., bake sales, blood drives, meals, flu shots, etc.).
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Library Services
Permit Buyers' employees access to Seller's library of books and educational
resources.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.

 

--------------------------------------------------------------------------------


 
Schedule C
 
Information Technology Services
 


Schedule C-IT Transition Services*

 
* The cost for providing these services to be charged to the Buyers will be
equal to (i) the cost to Seller of 2-3 full time equivalent employees, as
reasonably determined by Seller, plus (ii) all out of pocket costs and expenses
incurred by Seller in connection with providing the services.


Service Name
Description
Time Provided
KBM
Material Resource Planning .
Up to 7 months after the Closing Date.
Help Desk / PC Support
IT Problem determination, tracking and resolution.
Up to 6 months after the Closing Date.
Network Connectivity
Connection to the Buyers' internal network via VPN.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Internet Connectivity
Connection to the Internet provided by ISP.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Phones / Voice Mail (local calling)
Company provided phone extension and voice mail.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Long Distance Calling
Access to long distance calling from phone extension.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
PCs / Workstations
Personal computer or workstation for accessing computing resources.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Data Backup / Recovery
Nightly, weekly and monthly backups performed on network and AS/400 data.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Network & Data Administration
Administration of mission critical data on network, servers and AS/400. Includes
network administration.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
QSI
Quality system document control.
Up to 2 weeks after the Closing Date.
Web Server
Web server for custom applications.
Up to 1 week after the Closing Date.
Door Access
Access provided by door access system to facility.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.
Kronos
Time collection system that provides information for payroll.
As long as Buyers occupy the Springfield Facility pursuant to the LSI Property
License.

 

--------------------------------------------------------------------------------


 